DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3-6, 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanazawa et al. (6,883,909) in view of Hashimoto (6,250,731) and Mitsushima et al. (5,645,361).

	Regarding claim 1, Kanazawa teaches an ink-jet recording apparatus comprising:
	a roller pair (fig. 2, items 8, 5) configured to nip a sheet (fig. 2, item 14) therebetween at a nip point (see fig. 2) and transport the sheet in a transporting direction (see fig. 2, bottom to top of page), the roller pair including a first roller having a rotational axis located above the nip point in an up down direction, and a second roller having a rotational axis located below the nip point in the up down direction (see fig. 2);
	a rotating shaft (fig. 2, item 15) for rotating the first roller;
	a recording portion (fig. 2, item 3) including a head (fig. 2, item 3a) in which nozzles (col. 3, lines 10-37) that discharge ink are open, the recording portion being provided downstream of the nip point of the roller pair in the transporting direction (see fig. 2); 
 	a platen (fig. 2, item 6) in the form of a plate, the platen being provided below the recording portion and downstream of each roller of the roller pair in the transporting direction (see fig. 2), wherein the platen is configured to support the sheet and is spaced from the recording portion in an up-down direction orthogonal to the transporting direction and parallel to a direction of a thickness of the plate (see fig. 2); and
	a plate-shaped portion (fig. 2, items 12) is positioned at a gap between the recording portion and the platen (see fig. 2), wherein the sheet is transported between a lower surface of the plate-shaped portion and the platen (see fig. 2); and
	a portion (fig. 2, item 7) including a first portion (fig. 2, item portion of item 7 vertically above roller 8/15) located above the rotational axis of the first roller in the up down direction and second portion (fig. 2, portion of item 7 downstream of rotational axis of roller 8/15 and curving around axle of roller 8) connecting the first portion and an upstream end of the plate-shaped portion (see fig. 2, note that second portion connects upstream end of plate-shaped member 12 and downstream end of first portion), the second portion overlapping a portion of the first roller in the up down direction from a position above the rotational axis of the first roller to a position below the rotational axis of the first roller (see fig. 2, note curved portion of portion 7 hugging roller 8/15 downstream of center axis of roller 8/15, overlapping the first roller 8 in the up down direction and beginning above and ending below the rotational axis of the first roller);
wherein the recording portion further includes
a carriage (fig. 2, item 3) to which the head is mounted (see fig. 2), the carriage configured to move away from the plate-shaped portion (compare figs. 2, 3),
a lower surface (fig. 2, item 3) that is parallel to the platen (see fig. 2) in a direction orthogonal to a the direction of the thickness of the plate (fig. 2), the lower surface including first and second ends in the transporting direction (fig. 2),
wherein a portion of the plate-shaped portion is located between the first and second ends of the lower surface of the recording portion in the transportation direction (see figs. 2, 3).
	Kanagawa does not teach a protruding portion. Hashimoto teaches:
wherein the plate-shaped portion includes a protruding portion (Hashimoto, fig. 3, item 31) positioned at the gap (Hashimoto, see fig. 3),
wherein the protruding portion protrudes in the up-down direction and is configured to contact the recording portion (Hashimoto, see fig. 3, note that arc plane 31 contacts lower surface of recording portion 28/29 by protruding in an up-down direction from rest of plate-shaped portion 21),
wherein the protruding portion is positioned upstream of a downstream end (Hashimoto, fig. 3, leftmost end of plate-shaped portion 21) of the plate-shaped portion in the transport direction (Hashimoto, see fig. 3), and
wherein an upper end of the protruding portion is located higher than the downstream end of the plate-shaped portion (Hashimoto, see fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of invention to add a protruding portion, as disclosed by Hashimoto, to the plate-shaped portion disclosed by Kanazawa because doing so would allow for the gap between the nozzle surface and platen of Kang to be increased while not requiring the entire spacer to increase in thickness. Upon combination of the teachings of Hashimoto with Kanazawa, the following limitation would be met:
wherein the protruding portion of the plate-shaped portion is located between the first and second ends of the recording portion in the transporting direction.
Kanazawa in view of Hashimoto does not teach wherein the first portion overlaps the first roller in the up down direction. Mitsushima teaches pinch-roller-pressing springs that are part of a first portion and overlap a pinch roller in the up down direction (Mitushima, see figs. 7, 8, Note springs 40 that are part of larger first portions 38/40). It would have been obvious to one of ordinary skill in the art at the time of invention to add the springs disclosed by Mitsushima to the first portions disclosed by Kanazawa in view of Hashimoto because doing so would allow for the biasing of the pinch rollers toward the matching rollers maintaining a proper flatness of the medium upon entering the gap between the recording portion and the platen. 
Upon addition of the springs of Mitsushima to the first portion disclosed by Kanezawa, the springs, as part of the first portion, would overlap the first roller in the up down direction. 

	Regarding claim 3, Kanazawa in view of Hashimoto and Mitsushima teaches the ink-jet recording apparatus according to claim 1, wherein the downstream end of the plate-shaped portion is positioned upstream of the nozzles in the transport direction (Kanazawa, see fig. 2).   

	Regarding claim 4, Kanazawa in view of Hashimoto and Mitsushima teaches the ink-jet recording apparatus according to claim 3, wherein the downstream end of the plate-shaped portion is disposed closely to the nozzles in the transport direction (Kanazawa, fig. 2). 

	Regarding claim 5, Kanazawa in view of Hashimoto and Mitsushima teaches the ink-jet recording apparatus according to claim 1, wherein the plate-shaped portion is inclined such that the downstream end of the plate-shaped portion is located lower than an upstream end of the plate-shaped portion (Kanazawa, see figs. 2, 3, Note inclined portion of plate-shaped member 12).

	Regarding claim 6, Kanazawa in view of Hashimoto and Mitsushima teaches the ink-jet recording apparatus according to claim 1, wherein the downstream end of the plate-shaped portion extends toward the platen (Kanazawa, see figs. 2, 3, Note that “extends toward the platen” is broad).

 	Regarding claim 12, Kanazawa in view of Hashimoto and Mitsushima teaches the ink-jet recording apparatus according to claim 1, wherein in a condition in which the recording portion and the plate-shaped portion are relatively moved closer to each other, the protruding portion makes contact with the recording portion (Hashimoto, see fig. 3, Note that protruding portion contacts the recording portion. Note that upon combination, the resultant device would meet the limitation).

 	Regarding claim 14, Kanazawa in view of Hashimoto and Mitsushima teaches the ink-jet recording apparatus according to claim 1, wherein the protruding portion is located downstream of the nip point of the roller pair in the transporting direction (Kanazawa, figs. 2, 3, Hashimoto, see fig. 3, Note that upon combination, the resultant device would meet the limitation).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853